Citation Nr: 1452273	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-22 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle condition, claimed as right ankle laxity, status post-surgery.

2.  Entitlement to service connection for a right shoulder condition, claimed as right shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 1991, December 1996 to August 1997, November 2005 to April 2007, and August 2009 to April 2013, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In October 2014, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Resolving all doubt in her favor, the Veteran's right ankle condition is causally or etiologically due to service.

2.  Resolving all doubt in her favor, the Veteran's right shoulder condition is causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle condition is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a right shoulder condition is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board's decision to grant service connection for a right ankle condition and a right shoulder condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Right Ankle Condition

The Veteran contends that her current right ankle disability is related to ankle injuries she sustained in service.

Service treatment records show that the Veteran was treated for right ankle pain in June 1991.  She complained of tenderness when running and was advised to wear an ankle brace.  The Veteran was placed on permanent profile for chronic ankle instability in January 2004.  An April 2005 report of medical history shows that the Veteran reported a history of ankle instability.  In July 2005, the Veteran was placed on permanent profile for right ankle instability. 

Turning to the VA treatment records, in May 2007, one month after returning from Afghanistan, the Veteran underwent an OEF/OIF initial evaluation at a VA treatment center.  She reported ongoing problems with her ankles.  On examination, her ankles were positive for laxity and crepitus.  A July 2007 VA treatment record shows that the Veteran complained of bilateral foot and ankle pain.  She reported a history of chronically spraining her ankles and that she feels very unstable while walking and especially while running.  She was diagnosed with bilateral ankle instability with chronic ankle sprains.  An August 2013 VA treatment record shows that the Veteran reported generalized foot and ankle pain due to multiple ankle sprains.  

Private treatment records show that the Veteran received ongoing treatment for bilateral ankle pain and underwent surgical stabilization of her right ankle in February 2012.

The Veteran was afforded a VA examination in September 2007.  However, the examiner did not examine or comment upon her right ankle.  

In a September 2009 letter, the Veteran's private physician offered an opinion regarding her ankle condition.  He stated that the Veteran "has had significant problems with multiple ankle strains in the past associated with uneven surfaces and running on uneven surfaces in her military deployments."  He further stated that "I do think that her military service, especially running on uneven surfaces does exacerbate and worsen her ankle instability problem." 

The Veteran underwent a VA examination in April 2012.  She reported several incidents of twisting and strains due to rolling her ankles.  She reported a pain level of 7/10 in her right ankle and that she wears a right ankle brace.  She was diagnosed with bilateral ankle strain secondary to ligament stabilization surgery.

In a March 2012 letter, the Veteran's private physician reported that he initially treated the Veteran for chronic ankle instability starting in August 2004.  He also stated that her ankle condition is related to previous deployments as well as multiple injuries that she has incurred during those deployments.

In a November 2012 report, a VA examiner opined that the Veteran's right ankle condition was at least as likely as not related to service because medical evidence dating back to 2005 indicates ankle instability and "she has had 2 deployments after that time and both required her to walk and/or march on uneven terraine [sic] which aggravated her condition."  

A May 2012 medical evaluation board report found that bilateral ankle pain due to arthropathy, osteoarthritis was incurred while the Veteran was entitled to base pay and did not exist prior to service.

In various lay statements, the Veteran reported that she would turn her ankle during various trainings and deployments, but that she would just self-medicate rather than seek medical care.  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that she is entitled to service connection for a right ankle disability.

As an initial matter, the medical record establishes the existence of several current right ankle diagnoses, to include bilateral ankle instability with chronic ankle sprains, ankle strain secondary to ligament stabilization surgery, and chronic ankle instability, status post ankle ligament reconstruction.  See July 2007 VA Treatment Record; April 2012 VA Examination Report; February and March 2012 Private Treatment Records, Dr. C.H.  

The Board also finds that the Veteran had an in-service injury as shown by the June 1991 treatment record indicating treatment for a sore right ankle, as well as the Veteran's many lay statements regarding recurrent ankle injuries while on deployments.  Although the Veteran did not always seek treatment for a right ankle condition while on active duty, the Board finds the Veteran's assertions that she suffered from twisted ankles during service to be credible.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The medical record appears to show consistent and continued complaints of right ankle pain from the time of the initial entry to present, which supports the Veteran's competent and credible lay statements regarding her condition.  

Additionally, the Veteran's private physician and a VA examiner opined that the Veteran's multiple deployments involving walking and running on uneven surfaces may have accelerated or aggravated her chronic ankle instability.  The Board finds the private physician's opinions to be highly probative evidence because this opinion was based on consideration of the Veteran's own statements as to her symptoms and history, and the results of physical examination.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here the Veteran's statements of continued right ankle pain together with the evidence of continued medical treatment from service to present and the opinion evidence indicating that it was possible that her current disability could be related to the in-service right ankle injuries, give a possible indication that her current right ankle disability is related to military service.  As there is not a preponderance of the evidence to show otherwise, any reasonable doubt is resolved in the Veteran's favor.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right ankle condition have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Right Shoulder Condition

The Veteran also contends that her current right shoulder condition is related to a shoulder injury she sustained while on active duty.

In the present case, the Veteran has a current diagnoses of right shoulder impingement syndrome with biceps tendinitis and bilateral shoulder impingement, as evidenced by both private and VA treatment records.  See June 2011 Three Rivers Orthopedic Associates treatment record; April 2012 VA examination report.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Additionally, the Veteran's service treatment records show that on July 1, 2006, while on active duty, the Veteran was treated for right shoulder pain.  The Veteran reported that she "throws boxes at the post office and had difficulty after maxing the push-ups on her APFT."  She also reported no previous right shoulder injuries, but that push-ups make the pain worse.  On examination, the Veteran had tenderness on palpation of the subdeltoid bursa, and pain was elicited on active motion with pronation on the partially extended arm.  She was diagnosed with shoulder sprain superior glenoid labrum lesion right.  Moreover, the Veteran has consistently and repeatedly stated that she injured her right shoulder while doing push-ups during her Afghanistan deployment.  See, e.g., October 2014 hearing transcript; September 2007 VA examination report; November 2007 statement in support of claim.  The Veteran is competent to report an injury in-service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Board finds the Veteran's statements credible as they are supported by the medical evidence of record and several buddy statements.  

The Board thus finds that the Veteran also has an in-service incident or injury.  As such, this case turns on whether the Veteran's in-service injury is etiologically related to the Veteran's currently diagnosed right shoulder impingement syndrome with biceps tendinitis.

The Veteran was afforded a VA examination in September 2007.  She reported that she injured her right shoulder during a PT test in Afghanistan in approximately June of 2006.  She reported that she will occasionally have aching to her shoulders, but otherwise, she reported no flare-ups.  On examination, she had full range of motion, with no pain, swelling, redness, or obvious deformities.  She was diagnosed with right shoulder strain, resolved at this time.  No further etiological opinion was offered.

A March 2012 private opinion relates the Veteran's currently diagnosed bilateral shoulder impingement syndrome to her previous deployments as well as multiple injuries that she incurred during those deployments.

A May 2012 medical evaluation board report found that bilateral shoulder pain due to impingement syndrome and rotator cuff tendonitis was incurred while the Veteran was entitled to base pay and did not exist prior to service.

A November 2012 VA opinion notes that the Veteran's bilateral shoulder impingement condition was at least as likely as not incurred in or caused by in-service injury, event, or illness.  The examiner further opined that "[t]here is no question that the service member has bilateral shoulder condition; according to C-file member was deployed to war zone x2 which required extensive training which involved wearing body armor and carrying heavy equipment for extend periods of time could have caused and/or aggravated a pre-existing condition; therefore it is at least as likely as not incurred in or caused by military service." 

Additionally, at the October 2014 hearing, the Veteran reported that she initially injured her right shoulder while doing push-ups and that several times after PT tests, she would be really sore and get tendonitis.  She also reported that on subsequent active duty periods, she would re-injure her right shoulder and that upon return from her most recent deployment to Kuwait, her right shoulder flared-up.

Based on the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Veteran has a current diagnosis, an in-service injury, and several competent and credible medical opinions linking the current diagnosis to active service.  Therefore, the Board finds that service connection for a right shoulder condition is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a right ankle condition, claimed as right ankle laxity, status post-surgery, is granted.

Entitlement to service connection for a right shoulder condition, claimed as right shoulder impingement syndrome, is granted.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


